Case: 2:21-cv-00694-MHW-CMV Doc #: 5 Filed: 04/06/21 Page: 1 of 2 PAGEID #: 30



                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Matthew Tassone,

      Plaintiff,

      V.                                     Case No. 2:21-cv-694

Tellis, also known as
Sheriff Deputy Tellis,                       Judge Michael H. Watson

      Defendant.


                                     ORDER

      Matthew Tassone ("Plaintiff') proceeds pro se in this case brought

pursuant to 42 U.S.C.§ 1983. Magistrate Judge Vascura performed an initial

screen of the case under 28 U.S.C. §1915(e)(2)and issued a Report and

Recommendation ("R&R"). R&R, EOF No. 3.

      The R&R recommended permitting Piaintiff to proceed on his Fourth

Amendment ciaim for excessive force against Defendant in his individuai

capacity and dismissing his remaining claims. Id. at 1. The R&R notified the

parties of their right to object to the same and that failure to do so would amount

to a waiver of both the right to have the Undersigned review the R&R de nova

and of the right to appeai the Undersigned's adoption of the R&R. The time for

filing objections has passed (even with an additionai three days added per

Federal Rule of Civil Procedure 6(d)), and no objections were filed.
Case: 2:21-cv-00694-MHW-CMV Doc #: 5 Filed: 04/06/21 Page: 2 of 2 PAGEID #: 31



      Accordingly, the Court ADOPTS the R&R without further review. PiaintifTs

individual-capacity Fourth Amendment excessive force claim may proceed, but

ail other ciainis are DISMISSED.

      IT IS SO ORDERED.




                                      ICHAEL H. WATSON,JUDGE
                                    UNITED STATES DISTRICT COURT
